Name: Commission Regulation (EEC) No 422/88 of 15 February 1988 amending Regulation (EEC) No 6/88 on the issue of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of barley held by certain intervention agencies with a view to their entry for consumption in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/ 14 Official Journal of the European Communities 16. 2 . 88 COMMISSION REGULATION (EEC) No 422/88 of 15 February 1988 amending Regulation (EEC) No 6/88 on the issue of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of barley held by certain intervention agencies with a view to their entry for consumption in Italy Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 7 (7) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 2418/87 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 6/88 (*) provides for the lodging of a security of 5 ECU per tonne to ensure entry for consumption in Italy ; whereas that amount may be insufficient for certain lots put up for sale ; whereas that amount should accordingly be increased : HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 1 (2) of Regulation (EEC) No 6/88 , 'a security of 5 ECU' is hereby replaced by 'a security of 10 ECU.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . (3 OJ No L 202, 9 . 7. 1982, p. 23 . O OJ No L 223, 11 . 8 . 1987, p. 5 . V) OJ No L 2, 5 . 1 . 1988 , p. 7 .